      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

DIXIE PLUMBING SPECIALTIES, INC., a               )
Georgia corporation, individually and as the      )
representative of a class of similarly-situated   )
persons,                                          )
                       Plaintiff,                 )   Civil Action No.
               v.                                 )
                                                  )   CLASS ACTION
FIELDWORK CHICAGO-                                )
SCHAUMBURG, INC., FIELDWORK                       )
CHICAGO, INC., and FIELDWORK                      )
CHICAGO DOWNTOWN, INC., Illinois                  )
corporations, and FIELDWORK, INC., a              )
Delaware corporation,                             )
                                                  )
                       Defendants.                )

                                CLASS ACTION COMPLAINT

       Plaintiff, DIXIE PLUMBING SPECIALTIES, INC. (“Plaintiff”), through its attorneys,

brings this action on behalf of itself and all others similarly situated and, except as to those

allegations pertaining to Plaintiff or its attorneys, which allegations are based upon personal

knowledge, alleges the following upon information and belief against Defendants, FIELDWORK

CHICAGO-SCHAUMBURG, INC., FIELDWORK CHICAGO, INC. and FIELDWORK

CHICAGO DOWNTOWN, INC., and FIELDWORK, INC. (“Defendants”):

                                PRELIMINARY STATEMENT

       1.       This case challenges Defendants’ practice of sending “unsolicited advertisements”

by facsimile.

       2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JPFA”), 47 USC § 227 (here after “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 2 of 14 PageID #:1




fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.

       3.      On or about May 22, 2019, Defendants sent Plaintiff an unsolicited fax

advertisement in violation of the TCPA (“the Fax”), a true and correct copy of which is attached

hereto as Exhibit A and made a part hereof. The Fax seeks participants for a research study to

share their opinions about the plumbing brands and products they purchase. (Exhibit A).

       4.      Upon information and belief, Defendants has sent, and continues to send, the Fax

and other facsimile transmissions of unsolicited advertisements to Plaintiff and the Class in

violation of the TCPA.

       5.      Unsolicited faxes damage their recipients. The recipient of an unsolicited fax

(junk fax) loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. Unsolicited faxes

intrude into the recipient’s seclusion, violates the recipient’s right to privacy, occupy fax lines,

prevent fax machines from receiving authorized faxes, prevent their use for authorized outgoing

faxes, cause undue wear and tear on the recipients’ fax machines, and require additional labor to

attempt to discern the source and purpose of the unsolicited message.

       6.      Plaintiff, on behalf of himself and all others similarly situated, brings this case as

a class action asserting claims against Defendants under the TCPA. Plaintiff seeks to certify a

class which were sent the Fax and other unsolicited fax advertisements that were sent without

prior express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of established business relationship is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA, injunctive relief, and attorneys’ fees (under the

conversion count).




                                                 2
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 3 of 14 PageID #:1




         7.    Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendants, its employees,

agents, representatives, contractors, and affiliates, and all persons and entities acting in concert

with them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award

of statutory damages in the minimum amount of $500 for each violation of the TCPA, and to

have such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in

violating the TCPA is shown.

                                 JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.    This Court has personal jurisdiction over Defendants because Defendants

transacts business within this judicial district, has made contacts within this judicial district,

and/or has committed tortious acts within this judicial district.

                                             PARTIES

         10.   Plaintiff, DIXIE PLUMBING SPECIALTIES, INC., is a Florida resident who

Georgia corporation.

         11.   On      information   and    belief,   Defendants,    FIELDWORK         CHICAGO-

SCHAUMBURG, INC., FIELDWORK CHICAGO, INC. and FIELDWORK CHICAGO

DOWNTOWN, INC., are Illinois corporations, and Defendant, FIELDWORK, INC., is a




                                                  3
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 4 of 14 PageID #:1




Delaware corporation. Defendants have principal places of business in Chicago and

Schaumburg, Illinois.

                                             FACTS

       12.     On information and belief, Defendants are for-profit corporations which provide,

among other services, market research.

       13.     On information and belief, Defendants, as part of their market research and

services, conduct surveys on behalf of their clients to gather data for their clients’ marketing and

sale needs. Defendants receives payment for providing this information to their clients.

       14.     On or about May 22, 2019, Defendants sent an unsolicited facsimile research

study request to Plaintiff using a telephone facsimile machine, computer, or other device. See

Exhibit A.

       15.     The Fax states in part the following:

       “I’m contacting you from Fieldwork a national market research firm interested in

obtaining your opinions for an upcoming research study. We are conducting a research study

with RESIDENTAL PLUMBERS regarding your opinions about the brands and products

you purchase.”…

       “If you qualify and participate, you will be compensated $200 after completing 5-days of

online activities via mobile app you will be asked to download to your smartphone.”… “We look

forward to hearing from you soon as limited spots are available.”

       16.     The website, www.fieldwork.com, sets forth the commercial availability of

Defendants’ “world-class” marketing research services and describes the commercial motivation

of the research study.




                                                 4
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 5 of 14 PageID #:1




       17.      The Fax is a generic invitation to residential plumbers to calling to the attention of

the recipients the fact that the service of survey-research study participants is desired. In

exchange for this service, Defendants will pay each participant $200.

       18.      The Fax is an offer by Defendants to “buy” a service from Plaintiff and the

Putative Class (research study takers) and Defendants sells the data collected from this service to

its clients and to make recommendations to its clients. On that basis, the Fax is an advertisement

under the TCPA and the regulations implementing the TCPA.

       19.      Plaintiff did not give “prior express invitation or permission” to Defendants to

send the fax.

       20.      On information and belief, Defendants faxed the same and other unsolicited

facsimile advertisements without compliant opt-out language to Plaintiff and at least 40 other

recipients.

       21.      There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       22.      Defendants’ facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       23.      In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

                All persons who (1) on or after four years prior to the filing of
                this action, (2) were sent telephone facsimile messages of
                material advertising the commercial availability or quality of any
                property, goods, or services by or on behalf of Defendant, (3)
                from whom Defendant did not obtain “prior express invitation or
                permission” to send fax advertisements, or (4) with whom


                                                  5
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 6 of 14 PageID #:1




               Defendant did not have an established business relationship, and
               (5) where the fax advertisements did not include an opt-out notice
               compliant with 47 C.F.R. § 64.1200(a)(4)(iii).

Excluded from the Class are Defendants, their employees and agents, and members of the

Judiciary. Plaintiff seeks to certify a class which includes but is not limited to the fax

advertisements sent to Plaintiff. Plaintiff reserves the right to amend the class definition upon

completion of class certification discovery.

       24.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty. The

precise number of class members and their identities are unknown to Plaintiff but will be

obtained from Defendants’ records or the records of third parties.

       25.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

               (a)     Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

               (b)     Whether Defendants meet the definition of “sender” for direct TCPA

       liability;

               (c)     Whether Defendants had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

               (d)     Whether the Fax and other faxes sent during the class period contain an

       “opt-out notice” that complies with the requirements of § (b)(1)(C)(iii) of the Act, and the




                                                 6
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 7 of 14 PageID #:1




       regulations promulgated thereunder, and the effect of the failure to comply with such

       requirements;

                 (e)    Whether Defendants should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       26.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar faxes as the fax advertisements sent by

or on behalf of Defendants during the Class Period. Plaintiff is making the same claims and

seeking the same relief for itself and all class members based upon the same federal statute.

Defendants has acted in the same or in a similar manner with respect to Plaintiff and all the class

members by sending Plaintiff and each member of the class the same or similar fax or faxes

which did not contain the proper opt-out language or were sent without prior express invitation

or permission.

       27.       Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       28.       Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:




                                                   7
Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 8 of 14 PageID #:1




        (a)     Proof of Plaintiff’s claims will also prove the claims of the class without

 the need for separate or individualized proceedings;

        (b)     Evidence regarding defenses or any exceptions to liability that Defendants

 may assert and attempt to prove will come from Defendants’ records and will not require

 individualized or separate inquiries or proceedings;

        (c)     Defendants have acted and are continuing to act pursuant to common

 policies or practices in the same or similar manner with respect to all class members;

        (d)     The amount likely to be recovered by individual class members does not

 support individual litigation. A class action will permit a large number of relatively small

 claims involving virtually identical facts and legal issues to be resolved efficiently in one

 proceeding based upon common proofs; and

        (e)     This case is inherently manageable as a class action in that:

                (i)     Defendants identified persons to receive the fax transmissions and

        it is believed that Defendants’ and/or Defendants’ agents’ business records will

        enable Plaintiff to readily identify class members and establish liability and

        damages;

                (ii)    Liability and damages can be established for Plaintiff and the class

        with the same common proofs;

                (iii)   Statutory damages are provided for in the statute and are the same

        for all class members and can be calculated in the same or a similar manner;

                (iv)    A class action will result in an orderly and expeditious

        administration of claims and it will foster economics of time, effort and expense;




                                          8
      Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 9 of 14 PageID #:1




                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendants’ practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.




              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       29.     Plaintiff brings this case on behalf of itself and a class of similarly-situated

persons.

       30.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       31.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       32.     Opt-Out Notice Requirements. The TCPA as amended by the JFPA

strengthened the prohibitions against the sending of unsolicited advertisements by requiring, in §

(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and conspicuous

notice on the first page of the transmission that contains the following among other things

(hereinafter collectively the “Opt-Out Notice Requirements”):




                                                   9
     Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 10 of 14 PageID #:1




              (1)     A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

              (2)     A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

              (3)     A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

              (4)     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon consumers and businesses, giving

them the right, and means, to stop unwanted fax advertisements.

       33.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice




                                                10
     Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 11 of 14 PageID #:1




Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship (EBR) for purposes of the first of the three prongs of an exemption to

       liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established

       business relationship” precludes the ability to invoke the exemption contained in §

       (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under

       § (b)(1)(C)(ii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16); and

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under

       § (b)(1)(C)(iii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements cannot claim the exemption from liability contained in § (b)(C)(1) of

the Act.

       34.    The Fax. On or about May 22, 2019, Defendants sent the Fax via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted




                                               11
     Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 12 of 14 PageID #:1




an advertisement under the Act and the regulations implementing the Act. Defendants failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and Defendants are

precluded from sustaining the EBR safe harbor with Plaintiff and other members of the class,

because of the failure to comply with the Opt-Out Notice Requirements. By virtue thereof,

Defendants violated the TCPA and the regulations promulgated thereunder by sending the Fax

via facsimile transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class

which includes this Fax and all others sent during the four years prior to the filing of this case

through the present.

        35.     Defendants’ Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its

implementing regulations that were transmitted to persons or entities without their prior express

invitation or permission and without complying with the Opt-Out Notice Requirements. By

virtue thereof, Defendants violated the TCPA and the regulations promulgated thereunder.

Plaintiff is informed and believes, and upon such information and belief avers, that Defendants

may be continuing to send unsolicited advertisements via facsimile transmission in violation of

the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

will do so in the future.

        36.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendants’ violations of the Act and provides for




                                                12
     Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 13 of 14 PageID #:1




statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

        37.     Although the TCPA is a strict liability statute, Defendants are liable to Plaintiff

and the other class members even if its actions were only negligent.

        38.     Defendants knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendants or anybody else to

fax advertisements promoting goods or services to be bought or sold; (b) Defendants transmitted

advertisements; and (c) the Fax and other faxes sent by Defendants did not contain the required

Opt-Out Notice.

        39.     Defendants’ actions caused damages to Plaintiff and the other class members.

Defendants’ transmission of junk faxes caused Plaintiff and the other recipients to lose paper and

toner consumed in the printing of Defendants’ faxes. Moreover, Defendants’ faxes occupied

Plaintiff's and the other class members’ telephone lines and fax machines. Defendants’ faxes cost

Plaintiff and the other class members time, as Plaintiff and the other class members and their

employees wasted their time receiving, reviewing, and routing Defendants’ unauthorized faxes.

That time otherwise would have been spent on Plaintiff's and the other class members’ business

or personal activities.

        WHEREFORE, Plaintiff, DIXIE PLUMBING SPECIALTIES, INC., individually and on

behalf of all others similarly situated, demands judgment in its favor and against Defendants,

FIELDWORK          CHICAGO-SCHAUMBURG,               INC.,   FIELDWORK        CHICAGO,       INC.,

FIELDWORK CHICAGO DOWNTOWN, INC. and FIELDWORK, INC., jointly and severally,

as follows:




                                                13
     Case: 1:19-cv-05821 Document #: 1 Filed: 08/29/19 Page 14 of 14 PageID #:1




       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That Court enjoin Defendants from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.



                                                Respectfully submitted,

                                                DIXIE PLUMBING SPECIALTIES, INC., a
                                                Georgia corporation, individually and as the
                                                representative of a class of similarly-situated
                                                persons

                                                By: /s/ Ryan M. Kelly
                                                Ryan M. Kelly
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847-368-1500
                                                Fax: 847-368-1501
                                                rkelly@andersonwanca.com




                                                  14
